Citation Nr: 1716251	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to March 28, 2014, and in excess of 40 percent thereafter for disability of the lower back.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected back disability on an extraschedular basis prior to March 28, 2014.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected back disability from March 28, 2014 onwards.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Navy from December 2004 to May 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) which assigned an initial rating of 10 percent for the Veteran's service-connected disability of the lower back.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.  In an April 2014 rating decision, the San Diego RO increased the rating for the lower back disability to 40 percent, effective March 28, 2014.

In an April 2015 decision, the Board denied the appeal for a rating in excess of 10 percent prior to March 28, 2014, and a rating in excess of 40 percent thereafter for the low back disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a joint motion of the parties and remanded the appeal to the Board for action consistent with the joint motion.  Subsequently, the Board remanded this appeal to the AOJ for additional development in May 2016 and the appeal has now been returned to the Board for further adjudication.

The issue of entitlement to a TDIU on an extraschedular basis prior to March 28, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT


1.  The evidence reflects that for the entire appeal period, the Veteran's low back disability was at worst manifested forward flexion limited to 30 degrees and painful motion, weakness, excess fatigability, and flare-ups, as well as related functional loss; no ankylosis is shown.

2.  The evidence is not at least in equipoise that the Veteran is incapable of procuring or maintaining substantially gainful employment from March 28, 2014 onwards.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 40 percent, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  The criteria for entitlement to a TDIU have not been met for the portion of the appeal period from March 28, 2014 onwards.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159.  With regard to notice, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, a May 2011 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for his back disability.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As for the elements of entitlement to TDIU, the Veteran was provided the appropriate notice in June 2016 letter and the Board finds that this notice was adequate for VCAA purposes.

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and relevant post-service medical treatment records have been obtained; therefore, the VA has satisfied the duty to assist in this regard.  

Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

As detailed by the record, VA examinations were conducted in June 2011 and March 2014, and August 2016; the most recent VA examination report was accompanied by a supplemental opinion relevant to entitlement to TDIU and extraschedular consideration.  However, since the time of the Board's remand of this claim in May 2016, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court indicated that for certain joints, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  On this basis, the Court held that where possible, such range of motion testing should be used to assess painful motion.  See generally Correia, 28 Vet. App. 158.  

With regard to Correia, the Board notes that while the VA examination reports document evidence of painful motion, they are not complaint with Correia, although they are otherwise adequate because they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for all findings.  However, as discussed in more detail below, the Veteran is already receiving the highest disability compensation rating of 40 percent based on range of motion, and a rating in excess of 40 percent is predicated on objective medical factors other than range of motion, such as the presence of ankylosis, while extraschedular analysis is predicated on exceptional and unusual circumstances beyond the schedular range of motion-based criteria.  Moreover, with regard to the portion of the appeal period prior to March 28, 2014, there is no evidence to suggest that remand for a retrospective medical examination would produce Correia complaint range of motion testing responsive to the Veteran's actual disability picture within that time frame, as the findings of the August 2016 VA examination demonstrated improvement and therefore fluctuation of the Veteran's range of motion ability over time, and any new range of motion testing conducted would not be probative.  Thus, the only medical evidence that is reflective of the severity of the Veteran's disability prior to March 28, 2014 has already been procured.  As such, the Board finds that the VA examination reports of record are sufficient for adjudicatory purposes.

Moreover, with regard to the May 2016 VA examination, the Board also notes that although pain causing functional loss was noted during range of motion testing, the examiner did not quantify this in terms of the specific degree at which objective evidence of painful motion could be observed.  However, as noted in the above Correia analysis, the Board notes that a schedular rating in excess of 40 percent after March 28, 2014 requires evidence of objective factors other than loss in range of motion, such as ankylosis.  Thus, this technical inadequacy is not prejudicial to the Veteran in pursuit of a higher initial rating for his low back disability, and the examination report is sufficient to adjudicate the Veteran's claim.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand; in this case, the May 2016 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The May 2016 Board decision remanded the Veteran's claim for development to include TDIU and schedular and extraschedular evaluations for the Veteran's low back disability; all of the requested development has been completed and is discussed above.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Finally, as there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file, and there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Governing Evidentiary Principles

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

III. The Veteran's Back Disability

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Below Part A discusses the criteria of various ratings to low back disabilities, and their application to the Veteran's low back disability, while Part B discusses extraschedular considerations for the Veteran's low back disability.

A. Entitlement to a Schedular Rating

The Veteran seeks an increased disability rating for lumbar spine degenerative arthritis (low back disability), rated as 10 percent disabling prior to March 28, 2014, and rated at 40 percent thereafter.  Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  From the outset, however, the Board notes that the evidence does not show IVDS or indicate the occurrence of any incapacitating episodes, as defined by VA regulation.  Therefore, the alternate rating formula is not applicable for rating the Veteran's low back disability.

The Veteran's back disability is evaluated under Diagnostic Code 5242, for lumbar spine degenerative disc disease evaluated as low back strain, with a 10 percent evaluation prior to March 28, 2014, and a 40 percent disability compensation rating from March 28, 2014 onwards.  38 C.F.R. § 4.71a.  Because the Veteran's disability is musculoskeletal, this evaluation must account for considerations such as pain and functional loss pursuant to §§ 4.40, 4.45, and 4.59.

Under the rating schedule titled General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), different rating percentages are assigned based on: (1) forward flexion; (2) combined range of motion; (3) ankylosis; (4) muscle spasm or guarding; and (5) localized tenderness.  See generally id.  Flexion is defined as "the act of bending or condition of being bent." Dorland's Illustrated Medical Dictionary, 717 (32nd ed. 2012).  Combined range of motion refers to the sum of the Veteran's forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, at General Rating Formula, Note 2. Extension is defined as "the movement that straightens or increases the angle between the parts of the body."  Dorland's Illustrated Medical Dictionary, 662 (32nd ed. 2012).  For VA purposes, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, are each considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71, Plate V. 

For the thoracolumbar spine, a 10 percent evaluation is appropriate if the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm or guarding, or localized tenderness that is not severe enough to result in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71 (a).  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires unfavorable ankylosis of the entire spine.  Id.  Other criteria apply to injuries of the cervical spine; however, the Veteran's cervical spine is not at issue in this case.  See id.

The above criteria are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at General Rating Formula, Note 1.

As for pain and functional loss of the lower back, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Veteran is already rated in excess of 10 percent for his back disability, which is the minimum compensable rating.  This fact notwithstanding, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45 (2015).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

1. Evidence

In June 2011, the Veteran underwent a VA examination.  He reported daily back pain, constant but not radicular in nature, and a 5-6 in terms of severity on a scale of 1-10, increasing to an 8 with bending or lifting.  He also stated that he is only able to sleep on his left side, and that when doing chores outside, such as raking or shoveling, he uses back support.  The Veteran did not report incapacitating pain in the previous 12 months.

On examination, there was tenderness to palpation in the upper left paralumbar muscles.  There was no muscle spasm.  Gait was normal.  There was negative straight leg raising signs bilaterally.  Strength in the lower extremities was 5/5 against resistance bilaterally.  Forward flexion was to 90 degrees, extension was to 30 degrees, lateral bending was to 30 degrees bilaterally, and rotation was to 30 degrees bilaterally.  There was mild low back pain when rising from the 90 degree flexed position.  There was upper lumbar pain with repetitive movement.  On repetition, there was no further decreased range of motion, fatigue, weakness, lack of endurance, or functional impairment.  The examiner ordered x-rays, which were within normal limits, revealing maintained vertebral body height and osseous alignment of the lumbar spine with preserved disk spaces.  The examiner diagnosed the Veteran with low back strain.

However, October 2011 Magnetic Resonance Imaging (MRI) results indicated L5-S1 disk protrusion that was contacting but not compressing the S1 nerve root, and "bright STIR signal of the L4-L5 and L5-S1 interspinous ligaments" that were to possibly "represent prior trauma or inflammatory process."  In a January 2012 VA treatment record the Veteran reported several days of lower back pain after lifting off the floor several cases of soda; a history back pain with occasional exacerbation was noted.

In a December 2013 Primary Care Clinic Note, the Veteran reported that he deals with daily back pain and has limitation in some movements such as bending over and picking things up.  He reported that the pain has not changed over the past 3 years.  There was no weakness or changes in sensation.  There was no radiculopathy.  There was no bowel or bladder incontinence.  Additionally, the treating physician noted that the Veteran had full range of motion of the lumbar spine with tenderness to palpitation in the lower back.  In March 2014 the Veteran called the San Diego VAMC complaining of an exacerbation in his back pain and requesting a change in his prescription from Tramadol, which caused him to be sick.  The Veteran reported ongoing pain over the previous four days.  He reported no radiation, numbness, tingling, or weakness to his extremities, but he did report difficulty walking over the course of the previous two days due to his back pain.  He reported that he had not incurred any recent back injuries or experienced any urinary incontinence.  The Veteran was advised to rest and apply cold and warm compresses while awaiting a future appointment with his primary care physician.  

Additionally, the Veteran underwent another VA examination in March 2014.  He reported pain above and below the belt line.  The pain was characterized as sharp constant pain.  He stated that he can sit for 5-10 minutes, that standing also causes aggravation, and that he can only drive a motor vehicle for an hour.  He reported that he does use lumbar support in his car and he regularly uses a back brace.  He reported experiencing stiffness and being intolerant to the cold weather.  Heat and warm showers provided relief.  He reported that he can only tug, pull, or lift 25-30 pounds.  He experiences increased pain with rotational movements and he is limited in his movement.  He reported experiencing flare-ups during which he must cease moving and rest (although no indication of episodes of physician-prescribed bedrest).  There was no radicular pain.  He reported being employed as a tow truck driver.

On examination, forward flexion was limited to 30 degrees, extension was limited to 0 degrees, and lateral flexion and rotation were limited to 15 degrees bilaterally.  There was objective evidence of painful motion at the extremes.  On repetition, there was no additional reduction in range of motion.  The examiner marked that the Veteran's functional loss is caused by less movement than normal, weakness, excess fatigability, and pain on movement.  The thoracolumbar back did present tenderness or pain on palpation.  There was no muscle spasms but there was guarding not resulting in abnormal gait or abnormal spinal contour.  Strength in the lower extremities was 5/5 bilaterally and there was no muscle atrophy.  Deep tendon reflexes were normal.  Sensation testing revealed normal results and there was no radicular pain.  Straight leg raising tests returned negative bilaterally.  There was no ankylosis of the spine.  There was no IVDS or incapacitating episodes.  An x-ray study was performed and it revealed degenerative arthritis.

The examiner also explained the functional impact of the Veteran's disability.  He stated that prolonged sitting and standing, as well as any attempted repetitive heavy lifting, bending, or stooping, will cause increased discomfort and pain.  The Veteran's range of motion will be dependent on the severity of a flare-up episode; however, no specific degree of limitation of range of motion during a flare-up can be accurately estimated orthopedically.

The Veteran reported for a follow up appointment in May 2014.  It was noted that the Veteran reported chronic back pain and that he had tried ibuprofen as well as a lidocaine patch without any benefit, and that he could not tolerate tramadol due to nausea side effects.  The Veteran reported that he has not been able to try physical therapy due to his busy work schedule.  He reported that pain limits his ability to pick up items more than 20 pounds, his ability to bend over, and that his pain is present all day, and is dull and stabbing.  Radiation, paresthesias, and incontinence were noted to be absent.  He reported that he was currently working as a truck driver and that he was not required to do any heavy lifting for work, but that he does wear a back brace all the time.  Straight leg raise testing was positive with lower back pain at 45 degrees bilaterally.  Subsequently the Veteran reported for another appointment in August 2015.   The Veteran reported chronic low back pain that was worse with activity, specifically sitting too long or sleeping on his back.  Pain was reported as 7 out of 10 in severity, without radiation, weakness, tingling, numbness or incontinence in the lower extremities.  The Veteran's range of motion was noted to be within normal limits, with normal gait, and the ability to walk on toes and heels.  A tender spot on the Veteran's mid-lower spine was noted, and motor, sensory, and radiculopathy straight leg raise testing were normal.  The Veteran was referred to physical therapy and lidocaine cream was prescribed.  A follow up phone call in September 2015 noted that the Veteran had not called physical therapy yet and that he was advised to call them as soon as possible. 

An August 2016 VA Disability Benefits Questionnaire (DBQ) examination report confirms the Veteran's diagnoses of degenerative arthritis of the spine and lumbar disc protrusion.  The Veteran reported flare-ups in the form of sharp pain and described functional impairment in the form of "disruption of everyday life, goals and family"; however as to the latter, the Veteran did not provide specific information.  The Veteran's forward flexion was noted to be limited to 75 degrees, with full extension, right lateral flexion limited to 20 degrees, left lateral flexion limited to 20 degrees, and full lateral rotation bilaterally.  The examiner noted that the Veteran's range of motion itself did not contribute to functional loss.  However, pain causing functional loss was noted on all range of motion, without evidence of pain on weight-bearing.  Objective evidence of localized tenderness to palpitation was noted.  The Veteran was able to complete three repetitions of range of motion testing without and additional loss of function or motion after completing these repetitions.  The examination was noted to be neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repeated use over time, and the examiner identified pain, weakness, and fatigability as limiting the Veteran's functional ability with repeated use over time.  The examiner also noted that the examination was neither medically consistent or inconsistent with the Veteran's lay statements with regard to functional loss during flare-ups, noting that pain, fatigue, weakness, and lack of endurance also cause the Veteran functional loss during flare-ups.  The examiner indicated that he could not express the Veteran's functional loss in terms of range of motion because the Veteran could not objectively express his loss of range of motion at the examination, and it would be speculative for the examiner to do so accurately.  Muscle spasm, abnormal gait, spinal contour, muscle guarding, reduced muscle strength, atrophy, and ankylosis were absent on examination, and the sensory, motor, reflex, and straight leg raise testing did not reveal any abnormalities.  Occupational impairment in the form of interference with sitting and standing as well as difficulty lifting and bending were noted.

Finally, an August 2016 VA supplemental opinion re-summarized the Veteran's symptom history as reflected in the May 2014 VA examination report, nothing that  He reported pain that was dull and stabbing, and present all day, without radiation, paresthesias, or urine and stool incontinence.  The examiner also discussed that the Veteran is working as a tow truck driver which does not require him to complete any heavy lifting, but that the Veteran wears a back brace at all times.  

The Veteran also submitted lay statements relevant to his claim.  In a September 2013 lay statement he requested to add irritability and loss of intimacy to his claim stating that they are in direct correlation to his disabilities, and that "unemployability is also an issue," explaining that "there are many jobs that I start and cannot finish or finish in an untimely manner leaving employers dissatisfied with my performance and me usually 'laid off.'"  In a later April 2014 lay statement the Veteran reported that his pain had not gone away and that nothing had been done to help him.  He reported strain in his professional and personal life and that he had five jobs in the last two years due to not being able to perform.  He also reported that he either quit or was "laid off" from these jobs.  Marital difficulty as reported was related to irritability and lack of time spent on his marriage, with arguments over physical things he cannot do, although he did not elaborate whether these arguments center on his back or other physical limitations.  The Veteran further reported an inability to sit or stand for a significant amount of time due to his back and knee swelling; he also spent some time discussing hand cramps, specifically that he does not have the hand strength he needs and also discussed limitations on his ability to lift weights more than 25 to 30 lbs., pick up his son, or do chores.  He also speculated that the disability accommodations that he currently receives at his job create a greater chance that he will be not be retained.

2. Analysis

The evidence as indicated above reflects that for the entire appeal period, the Veteran's low back disability was at worst manifested forward flexion limited to 30 degrees and painful motion, weakness, excess fatigability, and flare-ups, as well as related functional loss; no ankylosis is shown.  The functional loss during flare-ups rises to the criteria for a 40 percent rating.  
However, the Board notes that a higher 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is available for unfavorable ankylosis of the entire spine.  Id.  Throughout this period and the entire period on appeal, the Veteran's low back disability has not manifested in ankylosis.  Thus, an even higher rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

B. Entitlement to an Extraschedular Rating 

As the matter of entitlement to an extraschedular rating has been raised by the record as well as the joint motion granted by the Court in January 2016, the Board will discuss whether an extraschedular rating is appropriate for any portion of the appeal period.  

Certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration. 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321 (b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization."  See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board reiterates that disability ratings are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Therefore, some level of occupational impairment is immediately contemplated by the schedular criteria for the Veteran's low back condition as summarized above.

Addressing the Veteran's specific symptoms, the Board notes that the Veteran's low back condition is manifested by pain, functional loss, interference with bending, standing, sitting, and lifting, as specific issues such as interference with chores and picking up his son.  The Veteran has also cited interference with employment in the form of being "laid off" or quitting a job due to his back and other service-connected conditions.  He further reported loss of intimacy and arguments with his wife over his physical limitation.

First, the Board notes that the schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  

Likewise, with regard to bending, such impairment is specifically contemplated in the schedular rating criteria.  Forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  Lateral bending is part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  To the extent that bending causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011); Sowers v. McDonald, 27 Vet. App. 472 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011).  The Board further notes that the foregoing analysis also applies to completing household chores, to the extent that house cleaning involves any type of lumbar spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine. As for lifting, the foregoing analysis also applies to the extent that lifting requires forward flexion or lateral bending, forward flexion is explicitly part of the schedular rating criteria and lateral bending is part of the schedular rating criteria based on combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  Additionally, "interference with sitting" and "interference with standing" are considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  

As for loss of intimacy, the Board again reiterates that all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are contemplated under the schedular rating criteria.  As for irritability and marital arguments over his physical limitations, the Board observes that neither represents symptoms of a disability or impairment in earning capacity, and there is no evidence of record alleging any mental health disabilities or symptoms as a result of the Veteran's back condition.  Moreover, there is unfortunately nothing exceptional or unusual about those effects.  To the extent he feels he has a diagnosable condition, he is welcome to file a secondary service connection claim.

As for the employment concerns raised by the Veteran, the Board notes such statements are relevant to the separately raised issued of entitlement to a TDIU, which has been raised by the Board to be adjudicated as part of the Veteran's entitlement to a higher rating for his back disability, and reiterates that the for the purposes of a schedular rating, a disability is defined as average impairment in earning capacity; thus, some interference with employment, including changes in employment due to symptoms, is contemplated by the schedular criteria, including the criteria of 38 C.F.R. § 4.16, which contemplates both schedular TDIU, and extraschedular TDIU separate and apart from the issue of an extraschedular rating pursuant to 38 C.F.R. § 3.321.  In this regard, the Board notes that the Veteran's lay statements focus on his ability to procure and maintain employment rather than marked interference with employment, and that on the Veteran's April 2014 TDIU application he only reported a total of 90 working hours lost to his service-connected conditions over the course of the preceding several years of employment.  Accordingly, although the matter of entitlement to an extraschedular rating has been raised by the record, the Board finds that the first step of Thun v. Peake has not been met here.  22 Vet. App. 111 (2008).  

The Board has considered the Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003). In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development. The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that appellant's service-connected disabilities do not show a marked interference with employment.

In this case, however, the Board has found that as the schedular criteria adequately contemplate the level and severity of the Veteran's back disability it need not address whether this disability results in marked interference with employment. Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record." See Brambley at 24.. 

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the current evidence of record.  

The Veteran has not asserted, and the current evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further, but it may be raised by additional development on remand or by the Veteran on remand.

IV. Entitlement to a TDIU from March 28, 2014 onwards

Before discussing the criteria relevant to TDIU, the Board notes that due to some fluctuation in the Veteran's employment history, the portion of the appeal period prior to March 28, 2014 will be discussed in the remand portion of this decision.

Total disability ratings for compensation may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a) (2016).  Such a rating is referred to as a TDIU.  To be considered for assignment of a schedular TDIU the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, to calculate whether the Veteran has a 60 percent rating or 40 percent rating for at least one disability, the following types of disabilities may be combined: (1) disabilities of one or both upper extremities, or of one or both lower extremities; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  Such disabilities may be combined in accordance with 38 C.F.R. § 4.25, Table I (2016).  Here, the Veteran is service connected for a lumbar spine condition, peripheral right hand neuropathy, and bilateral patellofemoral pain syndrome, right middle finger fracture, and right ring finger fracture.  However, the Veteran's combined disability rating throughout the appeal period is not sufficient to meet the schedular criteria.

Notwithstanding criteria listed above listed for entitlement to a schedular TDIU, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO, not the Board has the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, as discussed above, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

With regard to the portion of the appeal period from March 28, 2014 onwards, the Veteran reported that he is currently employed as tow truck driver and has been since the beginning of 2014; as of April 2014 the Veteran's highest gross wages were $2400 a month.  An August 2016 VA examiner supplemental opinion explained that the Veteran's employment suited him well as it did not require prolonged sitting or heavy lifting, and provided a positive opinion expressing that the Veteran was capable of procuring and maintaining substantially gainful employment on this basis.  The Board notes that as documented by a May 2014 VA treatment record, the Veteran's highest education level was noted to be some college, with experience as an engine mechanic during service, subsequent school attendance after service, work for a gun manufacturing company, a dish network, and then as a tow truck driver.  The Board notes that despite the Veteran's vocational background in jobs that involve physical labor, the record does not reflect that the Veteran's current position substantially interferes with his ability to procure or maintain his present employment, which he has held for over two years, and the Veteran's statements with regard to whether his service-connected disabilities create the possibility of termination of his present employment are speculative in nature, and there is no evidence that the Veteran is actually at risk for such termination.  Therefore, for this portion of the appeal period from March 28, 2014 onwards the criteria for entitlement to a TDIU are not met, and there is no evidence to suggest that entitlement to a TDIU on an extraschedular basis has been raised by the record.  Accordingly, an award of entitlement to TDIU from March 28, 2014 onwards is not warranted here.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


ORDER

A disability rating of 40 percent for the entire appeal period, but no higher, for a low back disability is granted.

Entitlement to a TDIU from March 28, 2014 onwards is denied.


REMAND

As discussed above, notwithstanding criteria listed above listed for entitlement to a schedular TDIU, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO, not the Board has the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Here, the Board notes that entitlement to an extraschedular TDIU prior to March 28, 2014 has been raised by the record, because, as noted previously, the Veteran claimed that his employability was adversely affected by back, knee, and hand pain caused by service-connected disabilities.  The Board notes that the Veteran has indicated that at times during the appeal period prior to March 28, 2014 he struggled maintain employment and lost multiple jobs due to poor performance related to back pain; there is evidence to suggest the Veteran was unemployed for at least some portion of the appeal period.  Moreover, the March 2014 VA examiner opined that the Veteran's back disability impacts his employability, and the August 2016 supplemental opinion procured with regard to the Veteran's back disability focused on the Veteran's current employment as a tow truck driver, not his previous work history or the cumulative effect of his multiple service-connected disabilities.  In this regard, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Accordingly, remand of this claim is required for referral of entitlement to TDIU on an extraschedular basis prior to March 28, 2014 to the Director of Compensation Service.  

Accordingly, the case is REMANDED for the following action:

Refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to March 28, 2014.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and afforded an appropriate period of time to respond before the appeal is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


